DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhattad et al. (US Publication 2019/0268907) disclosed in 201841006937 (IN).
Regarding claims 1 and 13, Bhattad teaches a method and a transmission apparatus comprising:
 	a transmission circuit, which in operation, transmits a signal; (i.e. fig. 3 shows a user equipment (UE) comprising a transceiver (310) for wireless communication with a base station based on a resource allocation scheme; see paragraphs 57 - 60) and 
 	a control circuit, which in operation, determines an allocation resource to which the signal is assigned in a predetermined frequency band, (i.e. fig. 3 shows the UE comprising a frequency interlace communication module (308), which determines the resource allocation of fig. 2 which shows a predetermined frequency band for communication (202); see paragraph 60, see also paragraphs  52) wherein 
 	the predetermined frequency band is divided into a plurality of bands, and each of the plurality of bands includes a plurality of frequency resources respectively being base units of resource allocation for the signal, (i.e. fig. 2 shows the frequency band (202) is divided into frequency interlaces (208) and each interlace may comprise multiple subcarriers (212) which are units of frequency allocation; see paragraphs 52, 53)
 	the allocation resource is composed of at least one of the base units of each of the plurality of bands, (i.e. fig. 2 shows the predetermined frequency band (202) comprises multiple interlaces (212) which may comprise a plurality of subcarriers; see paragraphs 52, 53) and 
 	a configuration method of the at least one of the base units forming the allocation resource is different for each of the plurality of bands. (i.e. fig. 2 shows the resource allocation configuration may assign each interlace (206) to a resource block (208) which may comprise interlaced assignment of resources (210); see paragraphs 52, 53)
Regarding claims 12 and 14, Bhattad teaches a method and a reception apparatus comprising: 
 	a reception circuit, which in operation, receives a signal; (i.e. fig. 4 shows a base station (BS) comprising a transceiver (410) for wireless communication with a base station based on a resource allocation scheme; see paragraphs 63 - 65)  and 
 	a control circuit, which in operation, determines an allocation resource to which the signal is assigned in a predetermined frequency band, (i.e. fig. 4 shows the BS comprising a frequency interlace communication module (408), which determines the resource allocation of fig. 2 which shows a predetermined frequency band for communication (202); see paragraph 60, see also paragraphs  52) wherein 
 	the predetermined frequency band is divided into a plurality of bands, and each of the plurality of bands includes a plurality of frequency resources respectively being base units of resource allocation for the signal, (i.e. fig. 2 shows the frequency band (202) is divided into frequency interlaces (208) and each interlace may comprise multiple subcarriers (212) which are units of frequency allocation; see paragraphs 52, 53)
 	the allocation resource is composed of at least one of the base units of each of the plurality of bands, (i.e. fig. 2 shows the predetermined frequency band (202) comprises multiple interlaces (212) which may comprise a plurality of subcarriers; see paragraphs 52, 53) and 
 	a configuration method of the at least one of the base units forming the allocation resource is different for each of the plurality of bands. (i.e. fig. 2 shows the resource allocation configuration may assign each interlace (206) to a resource block (208) which may comprise interlaced assignment of resources (210); see paragraphs 52, 53)
Regarding claim 2, Bhattad teaches the transmission apparatus according to claim 1, wherein each of the base units included in each of the plurality of bands is assigned a number, the base units to which an identical number is assigned are uniformly distributed over the plurality of bands, and among the base units forming the allocation resource, the number assigned to the base unit included in at least one of the plurality of bands and the number assigned to the base unit included in another one of the plurality of bands are different. (i.e. fig. 2 shows the resource allocation configuration may assign each interlace (206) to a resource block (208), the configuration may further support interlaced (uniform) assignment of resources (208(0-9) of block 204)  with an identical number (each 210 = 208(0)) of each interlace block (204)) and each interlace of the block having different numbers; see paragraphs 52, 53)
Regarding claim 3, Bhattad teaches the transmission apparatus according to claim 2, wherein the number assigned to the at least one of the base units forming the allocation resource is configured for each of the plurality of bands. (i.e. fig. 2 shows the interlaces (206) are numbered which corresponds to each resource block (208); see paragraphs 52, 53)
Regarding claim 4, Bhattad teaches the transmission apparatus according to claim 3, wherein the number assigned to the at least one of the base units forming the allocation resource, for each of the plurality of bands, is indicated to a terminal by higher layer signaling or is previously specified. (i.e. the resource allocation and in particular the interlace configuration may be transmitted to the UE or BS by RRC or other higher-layer signaling; see paragraph 110)
Regarding claim 5, Bhattad teaches the transmission apparatus according to claim 4, wherein, among the base units forming the allocation resource, the number assigned to the base unit included in at least even-numbered one of the plurality of bands and the number assigned to the base unit included in at least odd-numbered one of the plurality of bands are different. (i.e. fig. 8 shows interlace resource allocation supports the number assigned to even number blocks may be different that odd-numbered blocks; see paragraph 91, 92)
Regarding claim 6, Bhattad teaches the transmission apparatus according to claim 3, wherein the number assigned to the at least one of the base units forming the allocation resource, for each of the plurality of bands, is configured using a pseudo random number or a random number. (i.e. the interlaced resource allocation may number interlaces according to a random indexing; see paragraph 70, 71)
Regarding claim 7, Bhattad teaches the transmission apparatus according to claim 2, wherein the number assigned to the at least one of the base units forming the allocation resource, for each of the plurality of bands, is determined based on a number common to the plurality of bands. (i.e. the number assigned to the interlace may correspond to interlace spacing which is determined based upon a PSD requirements; see paragraphs 53, 54)
Regarding claim 8, Bhattad teaches the transmission apparatus according to claim 7, wherein the number assigned to at least one of the base units of each of the plurality of bands is calculated by adding an offset to the number common to the plurality of bands, and the offset differs between at least even-numbered one of the plurality of bands and at least odd-numbered one of the plurality of bands. (i.e. the interlace resource allocation may assign numbers to the interlaces by adding an offset that differs according to even numbered and odd numbers interlaces; see paragraphs 91 - 93)
Regarding claim 9, Bhattad teaches the transmission apparatus according to claim 2, wherein the number assigned to the at least one of the base units forming the allocation resource, for each of the plurality of bands, is changed in accordance with a transmission timing of the signal. (i.e. an interlace assignment is dependent on the OFDM symbol time or TTI values as this determines the slots required for the resource; see paragraph 52)
Regarding claim 10, Bhattad teaches the transmission apparatus according to claim 2, wherein at least one of the base units assigned to a plurality of frequency resources with which the signal is frequency multiplexed in each of the plurality of bands is configured based on the number assigned to the at least one of the base units configured for each of the plurality of bands. (i.e. fig. 2 shows the resource allocation is OFDM or frequency multiplexed wherein each numbered interlace (208) is based upon a number of assigned subcarriers (212, 216); see paragraphs 50-52)
Regarding claim 11, Bhattad teaches the transmission apparatus according to claim 1, wherein the predetermined frequency band is a band within an unlicensed band, each of the plurality of bands obtained by dividing the predetermined frequency band is a cluster block, and each of the frequency resources respectively being the base units is an interlace composed of contiguous subcarriers. (i.e. the allocation may be in the unlicensed spectrum (paragraphs 4, 5, 30) and fig. 2 shows wherein the overall frequency band (202) is comprised of the units known as an interlaces (206) which are comprised of subcarriers (212); see paragraphs 52)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
May 18, 2022Primary Examiner, Art Unit 2471